291 S.W.3d 371 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Froilan G. SILVA, Defendant/Appellant.
No. ED 91894.
Missouri Court of Appeals, Eastern District, Division Three.
September 1, 2009.
Matthew A. Radefeld, Frank, Juengel & Radefeld, Clayton, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Froilan G. Silva (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of second-degree domestic assault, a class C felony, in violation of Seetion 565.073[1], and one count of armed criminal action, in violation of Section 571.015.[2] The trial court sentenced Defendant as a prior and persistent offender to concurrent terms of fifteen years' imprisonment on each count.
*372 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.
[2]  Defendant was also charged with one count of first-degree burglary and one count of second-degree property damage, but the jury acquitted Defendant of those charges.